Jackson, Justice.
The defendant was indicted for bigamy and found guilty, he made a motion for a new trial, which was overruled, and he excepted.
1. There is no error of law discoverable from' the Tecord, and the case is fully made out. The defendant *160married one woman in 1865, and lived, with her from that time till 1879, and ^ien marrie<3 another woman, the first wife still living. Even if the first marriage about Christmas, 1865, was illegal, which is not apparent, as defendant was then free and capable of contracting, he was living with that wife at the date of the act of 1866, which operated to make them married people, and his subsequent marriage, while the first wife was alive, made bigamy.
2. It makes no difference that the parties were colored at least their color need not appear in the indictment, and the conviction is right in every view we are able to take-of the record. 12 Ga., 142; Mitchell vs. The State, last term.
Judgment affirmed.